Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Knirr on May 18, 2021.

The application has been amended as follows: 
In the claims:
Claim 7,
	Line 1, changed the first occurrence of “sliding” to --supporting--
	Line 8, changed “face of the” to --central vertical portion--
	Line 9, deleted “sliding door”
	Line 10, changed “said pivoting slider supported in the frame” to --each of said pivoting sliders supported in a respective one of the frames--
	Line 11, changed “the piston and to an end of the coil spring” to --a respective one of the pistons and to an end of a respective one of the coil springs--


Claim 8,
	Line 2, changed “a” to --the-- and deleted the second occurrence of “the”
	Line 3, changed “dampers tops in the direction of movement of the sliding door” to --damper stops--

Claim 9,
	Line 1, changed “1” to --7--
	Line 3, deleted “along an outer edge of the base portion”
	Line 4, inserted --vertical-- following “central”

Claim 11,
	Line 1, changed “10” to --7--
	Line 2, changed “and a shaped plate, said shaped” to --portion and a plate, said--
	Line 4, inserted --portion-- following “reinforcement”

Claim 12,
	Line 2, inserted --portion-- following “reinforcement”



Drawings

Resubmit the drawing changes set forth in the after final amendment of January 19, 2021.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634